721 So. 2d 839 (1998)
Eric Donnell McGRIFF, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2452.
District Court of Appeal of Florida, Fifth District.
December 18, 1998.
Rhonda Ruth Jerry Hipkins, Matthews, North Carolina, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Belle B. Turner, Assistant Attorney General, Daytona Beach, for Appellee.
W. SHARP, Judge.
McGriff appeals from the trial court's post conviction order on his motion filed pursuant to Florida Rule of Criminal Procedure 3.850, which denied relief on most grounds, but granted an evidentiary hearing on seven other grounds. There is no record evidence that the evidentiary hearing has been held, and no final order following it has been rendered. Any appeal should be from that order. Since this issue was not raised by the state, sua sponte, we dismiss this appeal for lack of jurisdiction. See Smith v. State, 703 So. 2d 1165 (Fla. 5th DCA 1997); Gordon v. State, 688 So. 2d 995 (Fla. 5th DCA 1997); Gowins v. State, 662 So. 2d 1348 (Fla. 5th DCA 1995).
DISMISSED.
GRIFFIN, C.J., and COBB, J., concur.